RULE 1005. PRETRIAL APPLICATION FOR RELIEF.

(A) All pretrial applications for relief including those for suppression of evidence may be
made orally or in writing. If in writing, a copy of the application shall be submitted prior
to trial to the attorney for the Commonwealth.

(B) Pretrial applications shall be heard on the day set for trial immediately prior to the
trial. If the decision is adverse to the Commonwealth, the Court shall grant the
Commonwealth a continuance upon motion of the attorney for the Commonwealth to
give the attorney for the Commonwealth the opportunity to take an appeal.

(C) The Commonwealth's appeal shall be taken not later than 30 days from the date of
the decision on the pretrial application.

(D) After an appeal pursuant to this rule is filed, and the Commonwealth has
certified in the notice of appeal that the order will terminate or substantially
handicap the prosecution, the Municipal Court shall take no further action in the
case, unless otherwise provided in these rules.


              NOTE: Rule 6005 adopted December 30, 1968, effective
              January 1, 1969; amended July 1, 1980, effective August
              1, 1980; renumbered Rule 1005 and amended March 1,
              2000, effective April 1, 2001 [.] ; amended November 9,
              2017, effective January 1, 2018.


       *             *             *              *             *             *


       COMMITTEE EXPLANATORY REPORTS:

       Final Report explaining the March 1, 2000 reorganization and
       renumbering of the rules published with the Court’s Order at 30
       Pa.B. 1478 (March 18, 2000).

       Final Report explaining the November 9, 2017 amendment regarding
       the effect that taking an appeal has on the ability of the Municipal
       Court to take further action in a case published with the Court’s
       Order at 47 Pa.B. (      , 2017).
RULE 1006. NOTICE OF RIGHT TO APPEAL OR TO PETITION FOR CERTIORARI;
           GUILTY PLEA CHALLENGE PROCEDURE.

(A) Immediately after the imposition of sentence, the judge shall inform the
defendant:

      (1) in the case of a trial and verdict of guilty:

             (a) of the right to file a petition for a writ of certiorari within 30 days without
             costs or to appeal for trial de novo within 30 days without costs;

              (b) of the right to jury trial on appeal; and

             (c) that the charge on which the defendant was found guilty in the
             Municipal Court will be considered by the district attorney as the basis for
             the preparation of an information after the filing of the notice of appeal;

      (2) in the case of a plea of guilty:

             (a) of the right to file a motion challenging the validity of the plea or the
             denial of a motion to withdraw the plea;

             (b) of the 10-day time limit within which such motion must be filed;

             (c) of the right to be represented by counsel in preparing and litigating the
             motion and to have counsel appointed in the event the defendant is
             unable to afford counsel;

             (d) of the right to appeal from the final order disposing of the motion within
             30 days after such order;

             (e) that only the claims raised in the motion may be raised on appeal; and

      (3) in any case, of the right to counsel to represent the defendant on appeal and
      of the right to have counsel appointed to represent the defendant on appeal in
      the event the defendant is unable to afford counsel.

(B) After a petition for writ of certiorari or notice of appeal for trial de novo
is filed, the Municipal Court shall take no further action in the case, unless
otherwise provided in these rules.




                                              2
      COMMENT: For the right to file a petition for a writ of
      certiorari to the court of common pleas, see Article V,
      Section 26 of the Pennsylvania Constitution, and the
      Judicial Code, 42 Pa.C.S. § 934. See also
      Commonwealth v. Speights, 509 A.2d 1263 (Pa. Super.
      1986) (petition challenging sufficiency of the evidence),
      and Commonwealth v. Frazier, 471 A.2d 866 (Pa. Super.
      1984) (petition alleging that judge erred in denying motion
      to suppress). Certiorari is available in non-summary
      cases only. Compare Rule 460.


      NOTE: Rule 6006 adopted December 30, 1968, effective
      January 1, 1969; amended July 1, 1980, effective August
      1, 1980; amended February 21, 1996, effective July 1,
      1996; renumbered Rule 1006 and amended March 1,
      2000, effective April 1, 2001 [.] ; amended November 9,
      2017, effective January 1, 2018.




*           *             *             *             *             *


COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the February 21, 1996 amendments
published with the Court's Order at 26 Pa.B. 991 (March 9, 1996).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the November 9, 2017 amendment regarding
the effect that taking an appeal has on the ability of the Municipal
Court to take further action in a case published with the Court’s
Order at 47 Pa.B. (      , 2017).




                                    3
RULE 1007. CHALLENGE TO GUILTY PLEA.

(A) A motion challenging the validity of a guilty plea or the denial of a motion to
withdraw a guilty plea shall be in writing and shall be filed with the sentencing judge
within 10 days after imposition of sentence. The motion shall be disposed of promptly.

(B) Execution of sentence shall be stayed and the amount of bail previously determined
shall continue until disposition of the motion.

(C) The attorney for the Commonwealth shall be given notice of the motion and an
opportunity to respond. The judge may schedule a hearing on the motion.

(D) Upon entry of a final order denying the motion, the judge shall inform the defendant
of the right to appeal the order to the Court of Common Pleas within 30 days after the
date of the order.

(E) After an appeal pursuant to this rule is filed, the Municipal Court shall take no
further action in the case, unless otherwise provided in these rules.

             COMMENT: The procedures applicable to the taking and
             the withdrawal of a plea of guilty are set forth in Rules 590
             and 591.

             This rule is intended to provide the exclusive procedure for
             challenging the validity of a guilty plea or the denial of a
             motion to withdraw a plea. For a discussion of the general
             principles underlying the rule, see the Comment to Rule
             720.


             NOTE: Rule 6007 adopted July 1, 1980, effective August
             1, 1980; amended March 22, 1993, effective January 1,
             1994; renumbered Rule 1007 and amended March 1,
             2000, effective April 1, 2001 [.] ; amended November 9,
             2017, effective January 1, 2018.




      *             *             *             *             *              *


      COMMITTEE EXPLANATORY REPORTS:


                                            4
Final Report explaining the March 22, 1993 amendments published
with the Court's Order at 23 Pa.B. 1699 (April 10, 1993).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the November 9, 2017 amendment regarding
the effect that taking an appeal has on the ability of the Municipal
Court to take further action in a case published with the Court’s
Order at 47 Pa.B. (      , 2017).




                                  5